          Case 2:17-cv-03249-JJT Document 25 Filed 11/05/18 Page 1 of 2



 1 TRINETTE G. KENT (State Bar No. 025180)
 2 3219 E Camelback Road, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7 43 Danbury Road, 3rd Floor
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9 Facsimile: (203) 653-3424
10
   Attorneys for Plaintiffs,
11 Thomas Cole Oeltjenbruns
12
13                         UNITED STATES DISTRICT COURT

14                            FOR THE DISTRICT OF ARIZONA

15
16                                             Case No.: 2:17-cv-03249
     Thomas Cole Oeltjenbruns,
17                                             STIPULATION OF DISMISSAL
18                   Plaintiff,
19          vs.
20 Wells Fargo Bank, N.A.,
21
                     Defendant.
22
23
24
25
26
27
28
     2:17-cv-03249                                             STIPULATION OF DISMISSAL
          Case 2:17-cv-03249-JJT Document 25 Filed 11/05/18 Page 2 of 2



 1                                STIPULATION OF DISMISSAL
 2
            The parties to the above-entitled action, pursuant to FRCP 41(a)(1)(ii), hereby
 3
     stipulate that the above-captioned action is hereby dismissed in its entirety with
 4
     prejudice and with each side to bear his or its own attorneys’ fees and costs.
 5
 6
 7
      Plaintiff                              Defendant
 8
      __/s/ Trinette G. Kent                 __/s/ Joshua R. Zimmerman
 9
      TRINETTE G. KENT                       JOSHUA R. ZIMMERMAN
10    Attorney for Plaintiff                 Attorney for Defendant
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     2:17-cv-03249                            -2-                    STIPULATION OF DISMISSAL
